The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,137.  Although the conflicting claims are not identical, they are not patentably the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim.  

NOTE also that if the response merely includes a terminal disclaimer a cover sheet should also be included indicating that the terminal disclaimer is the response to the outstanding action; else the Terminal Disclaimer may not be properly entered as a response

Representative claim(s) shown below. The application claim elements are generally presented side by side with the corresponding co-pending claim elements.  
Where there are merely grammatical differences in claim language, no examiner comment is considered necessary 

Application claim: 

21. (New) A computer-implemented method for satellite imaging control, the method comprising: 












determining, by a computing system, an availability of at least one of a plurality of satellites to acquire image data based at least in part on a request, wherein the request is associated with a priority; 







determining, by the computing system, a selected communication pathway of a plurality of communication pathways to transmit an image acquisition command 
wherein the plurality of communication pathways comprises a first communication pathway via which the image acquisition command is sent directly to the selected satellite and a second communication pathway via which the image acquisition command is indirectly communicated to the satellite via a geostationary satellite, 




wherein the second communication pathway is the selected communication pathway when the priority for acquiring the image data is indicative of a high priority and wherein the first communication pathway is the selected communication pathway when the priority 


sending, by the computing system, the image acquisition command to the selected satellite via the selected communication pathway.



1. A computer-implemented method for satellite imaging control, the method comprising: 





determining, by the computing system, an availability of a plurality of satellites to acquire the image data based at least in part on the request; 


determining, by the computing system, a selected satellite from the plurality of satellites to acquire the image data based at least in part on the availability of the selected satellite; 



determining, by the computing system, a selected communication pathway of a plurality of communication pathways to transmit an image acquisition command 
wherein the plurality of communication pathways comprises a first communication pathway via which the image acquisition command is sent directly to the selected satellite and a second communication pathway via which the image acquisition command is indirectly communicated to the satellite via a geostationary satellite, 




wherein the second communication pathway is the selected communication pathway when the priority for acquiring the image data is indicative of a high priority and wherein the first communication pathway is the selected communication pathway when the priority 


sending, by the computing system, the image acquisition command to the selected satellite via the selected communication pathway.



	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887